Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 2/16/2021 has been entered.  Examiner acknowledges the following by applicant: 
Claim 28 has been amended.
Notes: On 4/7/2020, applicant elects Group II (claims 28-31) without traverse.  In addition, Applicant elects the species of TALE nuclease without traverse.
Upon further consideration, in view of claim amendments by applicant, the species election to TALE, ZFN, meganuclease, and CRISPR/Cas is withdrawn.  Each of the rare-cutting endonuclease, TALE, ZFN, meganuclease, and CRISPR/Cas, is examined in the office action. 
In summary, claims 28-31 are examined in this office action.  Non-elected claims stand withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. 
The following rejections are repeated, modified and/or newly added for the reasons of record as set forth in the last Office action of 11/17/2020, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 2/16/2021 have been fully considered but are not deemed fully persuasive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laetitia et al (Histone Deacetylase Inhibition Rescues Gene Knockout Levels Achieved with Integrase-Defective Lentiviral Vectors Encoding Zinc-Finger Nucleases. HUMAN GENE THERAPY METHODS 24:399–411, 2013). 

Amended claim 28 is drawn to a method comprising steps of: 
(a) contacting the cell with an agent that interferes with histone deacetylase activity; and 
(b) contacting the cell with a rare-cutting endonuclease, such that a genomic sequence within said cell is mutagenized.  
Interpretation: Step (a) and (b) can occur at the same time, or at different times.  Either way, when contacting the cell with a rare-cutting endonuclease, the agent that interferes with histone deacetylase activity can still be there, or absent.   
Any modification, insertion, deletion, substitution, methylation and so on, in the genomic DNA within a cell, lead to “mutagenizing a genomic sequence within a cell”.  
Claim 30 limits the agent to trichostatin A.  


Laetitia et al teach a method comprising contacting/treating cells (mammalian cells) with trichostatin A (TSA, an inhibitor of histone deacetylase) and with zinc finger nuclease (ZFN, a rare-cutting endonuclease) (p400, right col, 2nd to 5th para; p401, left col, 1st to 2nd para). 
Laetitia et al demonstrated that trichostatin A lead to inhibition of histone deacetylase and increased knockout level of the gene of the genome within the cells (abstract; p400, right col, 1st para), reading on a genomic sequence within said cell is mutagenized.  
Trichostatin A reads on the limitation of claim 30.
ZFN reads on the limitation of claim 31. 
Thus Laetitia et al teach all of the claim limitations. 
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Laetitia et al, in view of Yang et al (Trichostatin A and 5-azacytidine both cause an increase in global histone H4 acetylation and a decrease in global DNA and H3K9 methylation during mitosis in maize.  BMC Plant Biology, 10:178, 2010), and Cost et al (US 9255259, granted and published 2/9/2016, filed 2/9/2013). 
Claims 28, 30-31 have been analyzed above.  
Claim 29 limit the cell to a plant cell.  

As analyzed above, Laetitia et al teach a method comprising contacting/treating cells with trichostatin A (inhibitor of histone deacetylase) and with ZFN (rare-cutting endonuclease), to mutagenize a genomic sequence within a cell and demonstrated success.  
Laetitia et al additionally teach the advantage of including trichostatin A in the ZFN editing: histone deacetylases causes weak transcriptional activity in dividing cells, and weakens st para). 

Laetitia et al do not teach treating plants cell with both (a) an agent that interferes with histone deacetylase activity and a rare-cutting endonuclease.   
Cost et al teach and claim a method of successfully modifying/mutagenizing mammalian and plant cells with rare-cutting endonuclease ZFN and TALEN (col 2, lines 1-55; col 14, lines 46-67; Examples 1-6 in cols 38-48; claims 1, 8-9).  Cost et al teach using agent inhibiting histone deacetylase particularly tichostatin A to increase the efficiency of the gene modification (col 27, lines 49-67).  Thus, Cost et al strongly suggest using the combination of trichostatin A with rare-cutting endonuclease ZFN and TALEN for mutagenizing plant cells to increase efficiency of targeted modification of in the cells. 
Yang et al teach treating plant (maize) cells with trichostatin A (p1, abstract).  Trichostatin A successfully affected and inhibited histone deacetylase (p1, abstract; p2, right col, 2nd to 4th para; p3, figures 2 and 3).  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Laetitia et al teach a method comprising contacting/treating cells with trichostatin A (inhibitor of histone deacetylase) and with ZFN (rare-cutting endonuclease), to mutagenize a genomic sequence within a cell and demonstrated success.  
Cost et al teach successfully modifying/mutagenizing mammalian and plant cells with rare-cutting endonuclease ZFN and TALEN and suggest using tichostatin A to inhibit histone 
Yang et al teach successfully using tichostatin A to inhibit histone deacetylase in plant cells.  
Thus, one ordinary skill in the art would have realized the advantage of inhibiting histone deacetylase particularly by tichostatin A to enhance mutagenizing genome sequence of mammal cells and plant cells alike by endonuclease as taught by Laetitia et al and by Cost et al, and been motivated to substitute a plant cell (of Yang) for the mammalian cell (of Laetitia et al), to apply the detailed method as taught by Laetitia et al into plant cells, to mutagenize genomic sequence within plant cells with rare-cutting endonuclease and histone deacetylase inhibitor as strongly suggested by Cost et al, to achieve the same expected result as Laetitia et al and by Cost et al did.  
Histone deacetylase inhibitors including tichostatin A increased mutagenizing genome sequence as compared to rare-cutting nuclease alone without the inhibitor in cells as demonstrated by Laetitia et al; histone deacetylase inhibitors have the same function in plants as strongly suggested by Cost et al.  Each of the method steps is routine and taught by Laetitia et al, Cost et al and Yang et al.  Given both endonucleases and tichostatin A function the same in plant cells and mammal cells, one ordinary skill in the art would expect the same success of enhanced endonuclease mediated gene modification by inhibiting Histone deacetylase in plant cells and mammal cells alike.  
Therefore the invention would have been obvious to one ordinary skill in the art. 

	




Remarks
The following reference was previously cited:
Kim et al (A library of TAL effector nucleases spanning the human genome. Nature Biotechnology, 251-259, 2013) viewed with evidence from Christman et al (5-Azacytidine and 5-aza-2’-deoxycytidine as inhibitors of DNA methylation: mechanistic studies and their implications for cancer therapy.  Oncogene 21, 5483 – 5495, 2002).  


Response to Arguments
Rejections under 35 U.S.C. 102 
Claims have been significantly amended.  
Accordingly, Kim et al is no longer cited.  Examiner cites a new reference in the office action.  Attorney Docket: 36861-0013US1 
The arguments are no longer applicable. 


Rejections under 35 U.S.C. 103 
	Applicant argues that Kim et al do not teach the claim limitations, and Yang et al do not cure the deficiency.  

Attorney Docket: 36861-0013US1
 

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662